       Case 1:19-cv-07273-LGS-KNF Document 47 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
TRUSTEES OF THE DRYWALL TAPERS                               :
AND POINTERS LOCAL UNION NO. 1974                            :   19 Civ. 7273 (LGS)
BENEFIT FUNDS, ET AL.,                                       :
                                           Plaintiffs,       :        ORDER
                                                             :
                           -against-                         :
                                                             :
EXCELLENCE DRYWALL, LLC,                                     :
                                           Defendant.        :
-------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by the Default Judgment Order dated November 26, 2019, Plaintiffs were

granted judgment against Defendant “in the liquidated amount to be determined in a post-default

judgment inquest,” including “attorneys’ fees . . . and court costs and disbursements of this

action” (Dkt. No. 26). Plaintiffs were also directed, in the post-default judgment inquest, to file

“evidentiary support” of “attorney’s fees and costs sought.”;

        WHEREAS, on August 14, 2020, Magistrate Judge Kevin Fox issued a Report and

Recommendation (the “Report”), recommending that Plaintiffs be awarded $3,854, consisting of:

(1) $629 in costs and disbursements in this action; and (2) $3,225 in reasonable attorneys’ fees.

(Dkt. No. 45). On September 1, 2020, a copy of the Report was mailed to Defendant by

Plaintiffs. (Dkt. No. 46);

        WHEREAS, as stated in Judge Fox’s Report, the deadline for any objections was

seventeen days from service of the Report by mail;

        WHEREAS, no objections were timely filed;

        WHEREAS, in reviewing a Magistrate Judge’s Report, a District Judge “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
       Case 1:19-cv-07273-LGS-KNF Document 47 Filed 09/21/20 Page 2 of 2




judge.” 28 U.S.C. § 636(b)(1)(C). “When no timely objection is filed, the court need only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) Advisory Committee Notes; accord Niles v. O’Donnell,

No. 17 Civ. 1437, 2019 WL 1409443, at *1 (S.D.N.Y. Mar. 28, 2019);

        WHEREAS, the Court finds no clear error on the face of the record as to the

recommendation of attorneys’ fees and court costs and disbursements;

        WHEREAS, although not explicitly requested, post-judgment interest is also awarded.

“Pursuant to 28 U.S.C. § 1961, ‘[t]he award of post-judgment interest is mandatory on awards in

civil cases as of the date judgment is entered.’” True-Art Sign Co. v. Local 137 Sheet Metal

Workers Int’l Ass’n, 852 F.3d 217, 223 (2d Cir. 2017) (alteration in original) (quoting Lewis v.

Whelan, 99 F.3d 542, 545 (2d Cir. 1996)). It is hereby

        ORDERED that the Report and Recommendation is ADOPTED as modified. Plaintiffs

shall be awarded $3,854 -- consisting of (1) $629 in costs and disbursements in this action and

(2) $3,225 in reasonable attorneys’ fees -- plus post-judgment interest, calculated at the statutory

rate prescribed by 28 U.S.C. § 1961.

        The Clerk of Court is respectfully requested to close the case.

Dated: September 21, 2020
       New York, New York




                                                    2
